Citation Nr: 1630718	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO.  11-33 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a right foot disability, to include pes planus and plantar fibroma.  

2.  Entitlement to an initial rating in excess of 20 percent for left foot pes planus.  


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1984 to March 1986.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Buffalo, New York Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified before a Veterans Law Judge (VLJ) at a Travel Board hearing in May 2014; a transcript of the hearing is associated with the claims file.  (In a June 15, 2016 letter, the Board notified the Veteran that the VLJ who conducted the May 2014 hearing was no longer employed by the Board and offered him the opportunity to testify at a new hearing, and indicated he had 30 days to respond to the letter.  As there has been no response to the June 2016 letter, it is assumed that the Veteran does not desire another hearing, and the Board will proceed with adjudication of the claims on appeal).  

This case was previously before the Board in October 2014 when, in part, these matters were remanded for additional development.  In an April 2015 rating decision, the Appeals Management Center granted an increased (20 percent) rating for the Veteran's left foot pes planus, effective March 31, 2010.  The Veteran has not expressed satisfaction with the increased disability rating.  This matter thus remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).  

In June 2015, the Veteran filed a claim for entitlement to a temporary total rating pursuant to 38 C.F.R. § 4.30 based on excision of right foot plantar fibroma performed on April 23, 2015.  As this matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

While the Board regrets additional delay in this case, the Board finds that additional development is necessary prior to adjudication of the claims on appeal.  

As noted above, these matters were previously before the Board in October 2014 when, in part, the Board requested a new VA examination, as the last examination was based on an incomplete review of the evidence of record and was therefore inadequate.  As provided in the October 2014 Board remand, the medical evidence of record reflects numerous complaints of bilateral foot pain and indicates the Veteran has bilateral flat feet and pronated arches.  See August 2009 VA treatment record; December 2009 VA treatment record.  In addition, the evidence includes February 22, 2012 X-ray of the right foot that reveal pes planus.  Despite this evidence of record, on April 2015 VA examination, the Veteran was diagnosed with left foot pes planus and bilateral plantar fibroma, the examiner opining that the Veteran did not have a current diagnosis of right foot pes planus, and indicating the Veteran had a normal arch examination of his right foot.  Thereafter, in an August 2015 VA addendum opinion, the examiner stated that she was unable to find any history in the Veteran's medical records of right flat foot, despite the fact that such had already been highlighted by the Board.  Notably, neither the April 2015 VA examiner nor the August 2015 VA addendum opinion author noted or commented on the February 22, 2012 right foot X-ray that reveals pes planus.  Hence, the Board finds the April 2015 examination and the August 2015 addendum opinion to be inadequate, as they are based on an inaccurate, and at the very least incomplete, factual premise.  See Reonal v. Brown, 5 Vet. App. 458 (1993); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement of having a current disability is met "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim").  Accordingly, this matter must be remanded for another VA opinion.  

Additionally, because the Veteran's increased rating claim for left foot pes planus is inextricably intertwined with the service connection claim for a right foot disability, appellate consideration of entitlement to an increased rating for left foot pes planus is deferred pending resolution of the remaining claim on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); see also Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim); cf. 38 C.F.R. § 4.71a, Diagnostic Code 5276 (providing a 20 percent rating for unilateral severe pes planus, and a 30 percent rating for bilateral severe pes planus).  As the Veteran is already rated 20 percent for left foot pes planus, a grant of the claim for service connection for a right foot disability, and specifically right foot pes planus, could result in the award of an increased (30 percent) rating for bilateral severe pes planus.  

Finally, the Veteran's claims file should be updated to include relevant VA treatment records since September 2015. 38 U.S.C.A. § 5103A(c) ; see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim); Sullivan v. McDonald, 815 F.3d 786, 792 (Fed. Cir. 2016) (holding that 38 C.F.R. § 3.159(c)(3) expanded VA's duty to assist to include obtaining VA medical records without consideration of their relevance).

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file VA treatment records dated since September 2015. 
 
2. Then obtain an addendum opinion from a physician addressing the etiology of the Veteran's right foot disability.  The Veteran's claims file should be provided to and reviewed by the examiner.  No additional examination of the Veteran is necessary, unless the examiner determines otherwise.

Based on review of the record, and interview of the Veteran, the examiner should address the following: 

(a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's right foot pes planus or plantar fibroma had their onset in or are otherwise the result of service, to include the Veteran's documented treatment of foot problems therein?  For the purposes of providing this opinion, the examiner is to concede that the Veteran has current diagnoses of right foot pes planus and plantar fibroma during the appeal period.  See February 22, 2012 VA right foot X-ray report; April 2015 VA examination report.

(b) Is it at least as likely as not that the Veteran's right foot pes planus or plantar fibroma were caused by his service-connected left foot pes planus?  

(c) Is it at least as likely as not that the Veteran's right foot pes planus or plantar fibroma were aggravated (permanently worsened beyond the natural progress of the disease) by his service-connected left foot pes planus?  

A detailed rationale for any opinion expressed should be provided.  If an opinion cannot be rendered without resort to speculation, that should be explained.  

3. Then readjudicate the issues on appeal.  If the benefits sought on appeal are not granted in full, issue the Veteran and his representative a Supplemental Statement of the Case and provide them an opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


